       Case: 1:20-cv-00012 Document #: 1 Filed: 01/02/20 Page 1 of 19 PageID #:1




                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

------------------------------------------------------x
LAURA GONZALES,                                       :
an individual,                                        :       CIVIL ACTION
                                                      :
                  Plaintiff,                          :       CASE NO.:
                                                      :
vs.                                                   :       Judge:
                                                      :
                                                      :       Magistrate:
TOWN OF CICERO and LARRY                              :
DOMINICK, in his official capacity as                 :
President,                                            :
                  Defendants.                         :
------------------------------------------------------x

                                                COMPLAINT

        Plaintiff, LAURA GONZALES, by and through her undersigned counsel, hereby files this

Complaint against the TOWN OF CICERO for compensatory and nominal1 damages, declaratory

and injunctive relief, and attorneys’ fees and costs pursuant to Title II of the Americans with

Disabilities Act, 42 U.S.C. § 12131 et seq. (hereinafter “ADA”) and the Rehabilitation Act of

1973, 29 U.S.C. § 794 et seq. (hereinafter “Rehabilitation Act”). LAURA GONZALES also sues

LARRY DOMINICK, in his official capacity as President (collectively both defendants referred

to as “Defendants”), for injunctive and declaratory relief and attorneys’ fees and costs pursuant to

the ADA and Rehabilitation Act, and alleges:

                                    JURISDICTION AND PARTIES

1.      This is an action for relief pursuant to Title II of the ADA, 42 U.S.C. § 12131 et seq., and



1
 With regard to Ms. Gonzales’ request for nominal damages, it is Ms. Gonzales’ position that even
award of nominal damages would confer significant civil rights to the public, as a judgment in her
favor against the Town of Cicero, regardless of the amount, would deter the Town of Cicero from
discriminating against individuals with disabilities in the future.

                                                          1
      Case: 1:20-cv-00012 Document #: 1 Filed: 01/02/20 Page 2 of 19 PageID #:1




       the Rehabilitation Act, 29 U.S.C. § 794, et seq.

2.     This Court is vested with original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343.

3.     Venue is proper in the Court pursuant to 28 U.S.C. § 1391(b).

4.     Plaintiff, Laura Gonzales, is a resident of Cook County, Illinois. Ms. Gonzales resides

       approximately seven (7) miles away from the local township at issue in this lawsuit.

5.     Ms. Gonzales is a qualified individual with a disability under the ADA. Ms. Gonzales has

       paraplegia from a spinal cord injury stemming from a car accident.

6.     Due to her disability, Ms. Gonzales is substantially impaired in multiple major life

       activities, including the major life activity of walking, and requires a wheelchair for

       mobility. Further, Ms. Gonzales utilizes a van for her transportation and requires parking

       that is ADA van accessible.

7.     Upon information and belief, the Town of Cicero is a political entity located within Cook

       County, Illinois.

8.     Upon information and belief, the Town of Cicero is the political entity which owns the real

       property, improvements, and programs which are the subject of this action, to wit: the

       public, on-street parking available on and around Cermak Road between South Lombard

       Avenue and South Laramie Avenue (hereinafter referred to as “the Property”).

9.     Upon information and belief, the Town of Cicero is the political entity which is responsible

       for operating, providing, and maintaining the public, on-street parking available on and

       around the Property.

10.    Upon information and belief, Larry Dominick, named in his official capacity as the

       President of the Town of Cicero, is the political official with chief executive power in the

       Town of Cicero, and bears responsibility in his official capacity as President for


                                                2
      Case: 1:20-cv-00012 Document #: 1 Filed: 01/02/20 Page 3 of 19 PageID #:1




       administering, operating, and maintaining the Town of Cicero’s public goods and services.

11.    Upon information and belief, the Town of Cicero provides numerous public, on-street

       parking spaces on and around the Property.

12.    On information and belief, the number of designated accessible parking spaces throughout

       the Property is approximately thirteen.

13.    Defendants are responsible for complying with the obligations of the ADA.

14.    Defendants are responsible for ensuring that the public, on-street parking on and around

       the Property complies with the ADA and that the programs, facilities, and accommodations

       offered thereon do not discriminate against persons with mobility-related disabilities.

15.    All events giving rise to this lawsuit occurred in the Northern District of Illinois.

16.    Defendants are obligated to comply with the ADA at the Property.

                      COUNT I - VIOLATION OF TITLE II OF THE
                         AMERICANS WITH DISABILITIES ACT

17.    Ms. Gonzales realleges and reavers Paragraphs 1 - 16 as if they were expressly restated

       herein.

18.    On information and belief, the Defendants operate, provide, and maintain the public, on-

       street parking available on and around the Property. Specifically, this public, on-street

       parking is located on Cermak Road. This public, on-street parking serves a major business

       district along Cermak Road between South Lombard Avenue and South Laramie Avenue,

       on which there are situated many stores and retailers (hereinafter, “Cermak Road Business

       District”).

19.    Ms. Gonzales has been to the TOWN OF CICERO and the Cermak Road Business District


                                                 3
      Case: 1:20-cv-00012 Document #: 1 Filed: 01/02/20 Page 4 of 19 PageID #:1




       numerous times in the past, and visits the area on a regular basis.

20.    Upon information and belief, MS. GONZALES last visited the Cermak Road Business

       District as recently as December 2019. MS. GONZALES routinely visits and desires to

       visit the Cermak Road Business District two to three times each month to buy specialty

       groceries from local Latin grocery stores and patronize local Latin bakeries, such as

       Aracely’s Bakery, located at 5920 Cermak Road in the Town of Cicero.

21.    While in the Cermak Road Business District, Ms. Gonzales has tried to park in the ADA

       accessible-designated parking spaces provided by the Defendants, but has had great

       difficulty due to the Defendants’ failure to provide or otherwise maintain compliant ADA

       accessible parking spaces amongst the public, on-street parking available on and around

       the Property. Defendants’ failure to provide or maintain compliant ADA accessible parking

       on or around the Property hinders Ms. Gonzales’ ability to access the services and utilize

       the programs offered in the Cermak Road Business District.

22.    Specifically, Ms. Gonzales has experienced serious difficulty accessing the goods and

       utilizing the services offered at the Property due to the architectural barriers as discussed

       in Paragraph 39. The discrimination alleged herein is ongoing.

23.    Ms. Gonzales continues to desire to visit the Cermak Road Business District and patronize

       the various grocery stores, bakeries, and other businesses, but fears that she will continue

       to experience serious difficulty due to the barriers discussed in Paragraph 39.

24.    The barriers on or around the Property discussed below in Paragraph 39 are excluding, or

       will exclude, Ms. Gonzales from the programs, activities, and services that are available in

       the Cermak Road Business District.

25.    On street parking in the Cermak Road Business District is itself a program, activity, or



                                                 4
      Case: 1:20-cv-00012 Document #: 1 Filed: 01/02/20 Page 5 of 19 PageID #:1




       service of the Defendants because it facilitates free and convenient access to local

       businesses. Additionally, on street parking is a service because it is paid for by the

       government and solves a collective action problem. See, e.g., Frame v. City of Arlington,

       657 F.3d 215, 226 (5th Cir. 2011).

26.    In the event the Defendants engage in one-time activities to update and improve the public

       parking at issue in this case, the passage of time will inevitably require future maintenance

       and ongoing upkeep of the parking lots. See Johnson v. Young, et. al, 2:17-cv-01642, 2018

       WL 1875698 at *2-4 (E.D. Cal. April 19, 2018).

27.    Ms. Gonzales plans to and will visit the Property in the future as a patron and to determine

       if the barriers to access alleged herein have been modified.

28.    Ms. Gonzales presently fears that she will encounter the mobility-related barriers which

       exist at the Property when she returns to the Property in the near future.

29.    On information and belief, the architectural barriers described in Paragraph 39 are uniform

       and pervasive throughout many of the designated accessible parking spaces throughout the

       Property.

30.    On or around October 12, 2018, attorney Emily Westermeier sent a letter to Larry

       Dominick detailing the ADA barriers Ms. Gonzales encountered at the Property.

31.    In the letter, Defendants were provided with Notice of the ADA barriers and Ms. Gonzales’

       need for accommodations as they pertain to the Property.

32.    On or around January 7, 2019, counsel for Defendants, Mr. Joseph A. Giambrone, issued

       a response to the October 12, 2018 letter. Mr. Giambrone represented that Cermak Road

       between South Lombard and South Laramie would be resurfaced during spring 2019 and

       that the resurfaced parking spaces would comply with the ADA.



                                                 5
      Case: 1:20-cv-00012 Document #: 1 Filed: 01/02/20 Page 6 of 19 PageID #:1




33.    Upon information and belief, in and around the spring and summer of 2019, the road and

       parking spaces on Cermak Road between South Lombard and South Laramie were

       resurfaced and restriped at the direction of Defendants.

34.    After the parking spaces were resurfaced and restriped, Ms. Gonzales returned to the

       Property and again encountered mobility-related barriers, as described in Paragraph 39.

35.    On September 27, 2019, at the request of Ms. Gonzales’ counsel, Mr. Nicholas Heybeck,

       P.E. visited the Property and performed an inspection of all parking spaces along Cermak

       Road between the cross streets of South Lombard Avenue to South Laramie Avenue. Mr.

       Heybeck is a Professional Engineer and Registered Accessibility Specialist who offers

       engineering, consulting, and expert witness services. Mr. Heybeck observed and

       documented the mobility-related barriers described in Paragraph 39.

36.    Based on Mr. Heybeck’s inspection of the Property, he determined that the parking spaces

       do not meet the accessibility guidelines found in the 1991 ADA Standards for Accessible

       Design (“ADAAG”), 2010 ADAAG, and Uniform Federal Accessibility Standards.

37.    By and through Ms. Gonzales’ October 12, 2018 letter, Defendants had notice of

       Ms. Gonzales’ disability, her limitations, and her need for accommodation.

38.    Nonetheless, despite knowledge of her need for accommodation, Defendants failed to

       reasonably accommodate Ms. Gonzales.

39.    Upon information and belief, Defendants are in violation of 42 U.S.C. § 12131 et seq. and

       28 C.F.R. § 35.102 et seq. and the Property is not accessible due to, but not limited to, the

       following barriers which presently exist at the Property:

              I.      UPON INFORMATION AND BELIEF, THE FOLLOWING BARRIERS

       AT THE PROPERTY ARE THE RESPONSIBILITY OF DEFENDANTS:



                                                 6
      Case: 1:20-cv-00012 Document #: 1 Filed: 01/02/20 Page 7 of 19 PageID #:1




                     A.     Only three of the thirteen designated accessible parking spaces

                            located around the Property have access aisles;

                     B.     Of the designated accessible parking spaces located around the

                            Property that do have access aisles, at least two of the access aisles

                            are too narrow;

                     C.     There is no accessible route connecting the majority of the

                            designated accessible parking spaces to a pedestrian circulation path

                            on or around the Property;

                     D.     There are no adjoining accessible curb ramps for the majority of

                            accessible parking spaces;

                     E.     Without any accessible route and/or curb ramps connecting the

                            majority of the designated accessible parking spaces to a pedestrian

                            circulation path, wheelchair users must navigate behind parked cars

                            and alongside or against vehicular traffic on Cermak Road, a busy

                            six-lane road, to reach a curb cut and access the pedestrian

                            circulation path;

                     F.     The accessible parking spaces are not dispersed properly because

                            several blocks of the Property do not contain any accessible parking

                            spaces and there is a nearly 0.4 mile stretch along the Property

                            without any designated accessible parking spaces; and

                     G.     There are not a sufficient number of accessible parking spaces at the

                            Property.

40.    Ms. Gonzales continues to desire to visit the Property but will continue to experience



                                                7
      Case: 1:20-cv-00012 Document #: 1 Filed: 01/02/20 Page 8 of 19 PageID #:1




       serious difficulty until the barriers discussed in Paragraph 39 are removed.

41.    Ms. Gonzales intends to and will visit the Property to utilize its goods and services in the

       future, but fears that Defendants will continue to discriminate against her by failing to

       modify or remove the barriers at the Property.

42.    Independent of her intent to return as a patron to the Property, Ms. Gonzales additionally

       intends to return as an ADA tester to determine whether the barriers to access stated herein

       have been remedied.

43.    Upon information and belief, all barriers to access and ADA violations still exist and have

       not been remedied or altered in such a way as to effectuate compliance with the provisions

       of the ADA.

44.    Upon information and belief, removal of the barriers to access located on the Property

       would provide Ms. Gonzales with an equal opportunity to participate in, or benefit from,

       the goods, services, programs, activities, and accommodations which are offered to the

       general public at the Property.

45.    Defendants failed to reasonably accommodate Ms. Gonzales by failing to engage in an

       interactive dialogue with Ms. Gonzales and her counsel about Ms. Gonzales’ needs.

46.    Defendants failed to reasonably accommodate Ms. Gonzales by failing to ensure that the

       resurfaced and restriped parking spaces at the Property were compliant with the ADA.

47.    Defendants failed to reasonably accommodate Ms. Gonzales by failing to provide her with

       an equal opportunity to access the services, programs and/or activities of Defendants’

       Property.

48.    Defendants had knowledge of Ms. Gonzales’ disability, limitations, and need for

       accommodations, but chose not to accommodate her needs. This constitutes “intentional



                                                8
      Case: 1:20-cv-00012 Document #: 1 Filed: 01/02/20 Page 9 of 19 PageID #:1




       discrimination.”

49.    By and through the actions set forth above, Defendants committed “intentional

       discrimination.”

                              Law and Itemization of the Damages

50.    42 U.S.C. § 12133 provides: “[t]he remedies, procedures, and rights set forth in section

       794 of Title 29 shall be the remedies, procedures, and rights this subchapter provides to

       any person alleging discrimination on the basis of disability in violations of section 12132

       of this title.”

51.    Defendants have discriminated against Ms. Gonzales by denying her full access to the

       services, programs, and/or activities by failing to make its facilities readily accessible as

       required by 42 U.S.C. § 12132 and its implementing regulations at 28 C.F.R. Part 35.

52.    Defendants have discriminated, and are continuing to discriminate, against Ms. Gonzales

       in violation of the ADA by excluding and/or denying Ms. Gonzales the full and equal

       benefits of its services, programs, and/or activities by failing to, inter alia, have accessible

       facilities. Ms. Gonzales has reasonable ground for believing that she is about to be

       subjected to discrimination as a result of the barriers which are discussed in Paragraph 39.

53.    28 C.F.R. § 35.130(b)(1) states that “[a] public entity, in providing any aid, benefit, or

       service, may not .... on the basis of disability—(i) [d]eny a qualified individual with a

       disability the opportunity to participate in or benefit from the aid, benefit, or service [or]

       (ii) [a]fford a qualified individual with a disability an opportunity to participate in or benefit

       from the aid, benefit, or service that is not equal to that afforded others.” 28 C.F.R. §

       35.130(b)(3) similarly states that “[a] public entity may not … utilize … methods of

       administration (i) [t]hat have the effect of subjecting qualified individuals with disabilities



                                                   9
      Case: 1:20-cv-00012 Document #: 1 Filed: 01/02/20 Page 10 of 19 PageID #:1




       to discrimination on the basis of disability [or] (ii) [t]hat have the purpose or effect of

       defeating or substantially impairing accomplishment of the objectives of the public entity’s

       program with respect to individuals with disabilities.” Defendants have violated these

       provisions by providing their services, programs, and/or activities in a manner that renders

       them inaccessible to people with disabilities and/or failing to maintain their designated

       accessible parking spots for people with disabilities so that they are compliant with law

       and safe for people with disabilities to utilize.

54.    Defendants have discriminated against Ms. Gonzales by excluding her from participation

       in, and denying the benefits of the Property because of Ms. Gonzales disability, all in

       violation of 42 U.S.C. § 12132.

55.    Upon information and belief, Ms. Gonzales has been denied access to, and has been denied

       the benefits of services, programs and/or activities of Defendants’ Property, and has

       otherwise been discriminated against and damaged by Defendants because of Defendants’

       discrimination, as set forth above.         Ms. Gonzales will continue to suffer such

       discrimination, injury, and damage without the immediate relief provided by the ADA as

       requested herein. Furthermore, as required by the ADA and all other remedial civil rights

       statutes, to properly remedy Defendants’ discriminatory violations and avoid piecemeal

       litigation, Ms. Gonzales requires a full inspection of Defendants’ Property in order to

       catalogue and cure all the areas of non-compliance with the ADA.

56.    Defendants’ exclusion of Ms. Gonzales from full and equal benefits of the Property caused

       Ms. Gonzales to experience isolation, segregation, frustration, and invasion of her civil

       rights.




                                                  10
      Case: 1:20-cv-00012 Document #: 1 Filed: 01/02/20 Page 11 of 19 PageID #:1




57.    Defendants, through their staff and/or employees, knew or should have known of their

       obligations under Title II of the ADA to provide accommodations to individuals with

       disabilities, including individuals who are wheelchair users, and to engage in practices to

       promote compliance with these statutes.

58.    Defendants, through their staff and/or employees, knew or should have known that their

       policies and practices created an unreasonable risk of causing Ms. Gonzales greater levels

       of isolation, segregation, frustration, and invasion of her civil rights than a non-disabled

       person would be expected to experience.

59.    The harm sustained by Ms. Gonzales herein is the expected and foreseeable consequence

       of Defendants’ failure to comply with the requirements and mandates of Title II of the

       ADA. This statute and accompanying regulations exist to ensure that individuals with

       disabilities will have equal access to places of public accommodations. When the

       Defendants failed to adhere to their obligations under these regulations, it was imminently

       foreseeable that those with disabilities would sustain the exact harms alleged by Ms.

       Gonzales in this lawsuit.

60.    Despite the Defendants’ knowledge of their obligation to accommodate persons with

       disabilities, they did not take adequate steps to ensure that they provided or maintained

       accessible parking on or around the Property for individuals with disabilities, like

       Ms. Gonzales.

61.    As a result of the Defendants’ failure to ensure equal access to Ms. Gonzales, she received

       services that were unequal to those provided to individuals without disabilities.




                                                 11
      Case: 1:20-cv-00012 Document #: 1 Filed: 01/02/20 Page 12 of 19 PageID #:1




62.    Based upon their failure to bring the Property into compliance with the requirements of the

       ADA, Defendants discriminated against Ms. Gonzales with deliberate indifference to her

       disability and related accessibility needs.

63.    Based on the facts alleged above, the Defendants intentionally discriminated against

       Ms. Gonzales.

64.    Upon information and belief, the Defendants were purposeful in their choices, which is

       sufficient to constitute intentional discrimination under Title II of the ADA.

65.    In the alternative, the Defendants are liable under Title II of the ADA pursuant to Alexander

       v. Choate, in which the U.S. Supreme Court expressly rejected the notion that a plaintiff is

       required to show intentional discrimination to establish a prima facie case of disparate

       impact discrimination under Title II. See 469 U.S. 287, 295 (1985).

66.    By and through the Defendants’ failures to make their programs, services, and activities

       meaningfully accessible to individuals who are in wheelchairs, they have committed

       disparate impact discrimination sufficient to state a claim for damages under Title II of the

       ADA.

67.    Ms. Gonzales has retained the undersigned counsel and is entitled to recover compensatory

       and nominal damages, reasonable attorneys’ fees, costs and litigation expenses from

       Defendant pursuant to the pursuant to 42 U.S.C. § 12205 and 28 C.F.R. § 35.175.

68.    With regards to Ms. Gonzales’ request for nominal damages, it is Ms. Gonzales’ position

       that an award of nominal damages would confer significant civil rights to the public, as a

       judgment in her favor against the Defendants, regardless of the amount, would deter them

       from discriminating against people with disabilities in the future.

69.    Ms. Gonzales is without adequate remedy at law and is suffering irreparable harm.



                                                 12
      Case: 1:20-cv-00012 Document #: 1 Filed: 01/02/20 Page 13 of 19 PageID #:1




70.    Pursuant to 42 U.S.C. § 12131, et seq., this Court is provided authority to grant

       Ms. Gonzales’ requested injunctive relief including an order that Defendants alter the

       Property to make the facilities, programs, and/or activities therein readily accessible and

       usable to Ms. Gonzales and all other persons with disabilities as defined by the ADA.

                                     COUNT II
                       VIOLATION OF THE REHABILITATION ACT

71.    Ms. Gonzales adopts and re-alleges the allegations contained in Paragraphs 1-71 as if fully

       state herein.

72.    Ms. Gonzales brings this claim against Defendants, based upon the Rehabilitation Act, 29

       U.S.C. § 794 et seq.

73.    The Rehabilitation Act provides that:

               No otherwise qualified individual with handicaps in the United States, as

               defined by 7(8) [29 U.S.C. § 706(8)], shall, solely by reason of his or her

               handicap, be excluded from the participation in, be denied the benefits of,

               or be subjected to discrimination under any program or activity receiving

               Federal financial assistance …

       29 U.S.C. § 794(a).

74.    Upon information and belief, as set forth herein, Defendants have violated the

       Rehabilitation Act by excluding Ms. Gonzales, solely by reason of her disabilities, from

       the participation in, and denying her the benefits of, and has otherwise subjected her to

       discrimination under Defendants’ programs and activities.

75.    Upon information and belief, a non-exclusive list of Defendants’ violations of the

       Rehabilitation Act and discriminatory conduct against Ms. Gonzales are evidenced by:

       A.      Limiting Ms. Gonzales in the enjoyment of the rights, privileges, advantages and


                                                13
      Case: 1:20-cv-00012 Document #: 1 Filed: 01/02/20 Page 14 of 19 PageID #:1




              opportunities enjoyed by individuals without disabilities who received Defendants’

              aids, benefits, and services; and

       B.     Excluding Ms. Gonzales from participation in, and the benefits of, Defendants’

              services, programs, and activities as a result of Defendants’ Property being

              inaccessible to or unusable by Ms. Gonzales.

76.    Upon information and belief, there are additional, ongoing violations of the Rehabilitation

       Act at the Property which Ms. Gonzales is more likely than not going to encounter upon

       her future visits to the Property. Ms. Gonzales brings this action:

       A.     to redress injuries suffered as a result of Defendants’ discriminatory actions and

              inactions set forth herein;

       B.     to reasonably avoid further and future injury to Ms. Gonzales as a result of

              Defendants’ ongoing failure to cease its discriminatory practices as set forth in this

              action, including correcting past violations of the Act and/or avoiding future

              violations in planned renovations to the Property;

       C.     to ensure Defendants’ Property is accessible as required by the relevant applications

              of Title II of the ADA;

       D.     to be made whole and ensure future compliance; and

       E.     to reasonably avoid future ADA and Rehabilitation Act litigation involving the

              same Property and under the same laws as set forth herein with its concomitant

              impact on otherwise scarce judicial resources.

77.    Only through a complete inspection of the Property and related facilities, undertaken by

       Ms. Gonzales and/or her representatives, can all said violations be identified and cured so

       as to ensure access for people with disabilities, the primary purpose of this action.



                                                  14
      Case: 1:20-cv-00012 Document #: 1 Filed: 01/02/20 Page 15 of 19 PageID #:1




78.    Upon information and belief, the Town of Cicero is the recipient of federal funds.

79.    Upon information and belief, as the recipient of federal funds, Defendants are liable for

       damages to Ms. Gonzales as a result of their acts and omissions constituting intentional

       discrimination.

80.    As set forth above, Ms. Gonzales has been, and without the relief requested herein will

       continue to be, denied access to the goods, services, programs, facilities, activities, and

       accommodations offered by Defendants solely by reason of her disability, and has

       otherwise been discriminated against and damaged solely by reason of her disabilities as a

       result of Defendants’ Rehabilitation Act violations set forth above.

81.    The Defendants’ exclusion of Ms. Gonzales from full and equal benefits of their services,

       programs, and activities caused Ms. Gonzales to suffer isolation, segregation, frustration,

       and invasion of her civil rights.

82.    The Defendants, through their staff and/or employees, knew or should have known of their

       obligations under the Rehabilitation Act to provide accommodations to individuals with

       disabilities, including individuals who are wheelchair users, and to engage in practices to

       promote compliance with these statutes.

83.    The Defendants, through their staff and/or employees, knew or should have known that

       their policies and practices created an unreasonable risk of causing Ms. Gonzales greater

       levels of isolation, segregation, frustration, and invasion of her civil rights than a non-

       disabled person would be expected to experience.

84.    The harm sustained by Ms. Gonzales herein is the expected and foreseeable consequence

       of the Defendants’ failure to comply with the requirements and mandates of federal civil

       rights law. The statute and accompanying regulations exist to ensure that individuals with



                                                 15
      Case: 1:20-cv-00012 Document #: 1 Filed: 01/02/20 Page 16 of 19 PageID #:1




       disabilities will have equal access to publicly-owned facilities. When the Defendants failed

       to adhere to their obligations under these statutes and regulations, it was imminently

       foreseeable that those with disabilities would sustain the exact harms alleged by Ms.

       Gonzales in this lawsuit.

85.    Despite the Defendants’ knowledge of their obligation to accommodate persons with

       disabilities, they did not take adequate steps to ensure that they provided or maintained

       accessible parking to Ms. Gonzales.

86.    As a result of the Defendants’ failure to ensure public parking without architectural barriers

       to Ms. Gonzales, she received services that were unequal to those provided to individuals

       without disabilities.

87.    The Defendants discriminated against Ms. Gonzales with deliberate indifference to her

       disability and related accessibility needs.

88.    Based on the facts alleged above, the Defendants intentionally discriminated against

       Ms. Gonzales.

89.    Further, the Defendants were purposeful in their choices, which is sufficient to constitute

       intentional discrimination under the Rehabilitation Act.

90.    In the alternative, the Defendants are liable under the Rehabilitation Act pursuant to

       Alexander v. Choate, in which the U.S. Supreme Court expressly rejected the notion that a

       plaintiff is required to show intentional discrimination to establish a prima facie case of

       disparate impact discrimination under the Rehabilitation Act. See 469 U.S. 287, 295

       (1985).

91.    The harm sustained by Ms. Gonzales herein is the expected and foreseeable consequence

       of the Defendants’ failure to comply with the requirements and mandates of the



                                                 16
      Case: 1:20-cv-00012 Document #: 1 Filed: 01/02/20 Page 17 of 19 PageID #:1




       Rehabilitation Act. This statute and accompanying regulations exist to ensure that

       individuals with disabilities will have equal access to publicly-owned properties. When the

       Defendants failed to adhere to their obligations under these regulations, it was imminently

       foreseeable that those with disabilities would sustain the exact harms alleged by Ms.

       Gonzales in this lawsuit.

92.    By and through the Defendants’ failures to make their programs, services, and activities

       meaningfully accessible to individuals who are in wheelchairs, they have committed

       disparate impact discrimination sufficient to state a claim for damages under the

       Rehabilitation Act. Ms. Gonzales has been obligated to retain undersigned counsel for the

       filing and prosecution of this action, and has agreed to pay her counsel reasonable

       attorneys’ fees, including costs and litigation expenses, incurred in this action. Ms.

       Gonzales is entitled to recover those attorneys’ fees, costs, and litigation expenses from

       Defendants pursuant to 29 U.S.C. § 794(b).

93.    Pursuant to 29 U.S.C. § 794(a) this Court is provided authority to grant Ms. Gonzales’

       injunctive relief including an order to alter the subject premises, services, activities,

       programs, and accommodations to make them accessible to and usable by individuals with

       disabilities to the extent required by the Rehabilitation Act. This Court is further provided

       authority to grant Ms. Gonzales compensatory and nominal damages for the Defendants’

       discriminatory actions. With regards to Ms. Gonzales’ request for nominal damages, it is

       Ms. Gonzales’ position that an award of nominal damages would confer significant civil

       rights to the public, as a judgment in her favor against the Defendants, regardless of the

       amount, would deter them from discriminating against people with disabilities in the future.




                                                17
     Case: 1:20-cv-00012 Document #: 1 Filed: 01/02/20 Page 18 of 19 PageID #:1




       WHEREFORE, Ms. Gonzales demands judgment against Defendants, and requests the

following relief:

       A.      That this Court declare that the Property owned, leased, and/or operated by

               Defendants is in violation of Title II the ADA and the Rehabilitation Act;

       B.      That this Court enter an Order directing Defendants to alter the Property to make it

               accessible to and useable by individuals with mobility disabilities to the full extent

               required by Title II of the ADA and the Rehabilitation Act;

       C.      That this Court award compensatory and nominal damages, reasonable attorneys’

               fees, costs (including expert fees), and other expenses of suit, to Ms. Gonzales,

               pursuant to Title II of the ADA and the Rehabilitation Act; and

       D.      That this Court award such other and further relief as it deems necessary, just, and

               proper.




                                      Respectfully Submitted,


                                      BIZER & DEREUS, LLC
                                      Attorney for Plaintiff
                                      Garret S. DeReus (LA # 35105)
                                      Emily A. Westermeier (IL # 6316741)
                                      gdereus@bizerlaw.com
                                      ewest@bizerlaw.com
                                      3319 St. Claude Ave.
                                      New Orleans, LA 70117
                                      T: 504-619-9999; F: 504-948-9996


                                      ***AND***




                                                 18
Case: 1:20-cv-00012 Document #: 1 Filed: 01/02/20 Page 19 of 19 PageID #:1




                           Equip for Equality
                           Designated Local Counsel/Trial Bar Attorney
                           Rachel M. Weisberg (IL # 6297116)
                           Hannah R. Walsh (IL # 6324813)
                           20 North Michigan Avenue, Suite 300
                           Chicago, IL 60602
                           T: 312-895-7252; F: 312-541-7544
                           RachelW@equipforequality.org
                           HannahW@equipforequality.org



                     By:   /s/ Emily A. Westermeier
                           EMILY A. WESTERMEIER




                                    19
